



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



Tepei v. ICBC,









2009 BCCA 28




Date: 20090126

Docket: CA035653

In the Matter of an Arbitration Pursuant to Section
148.2(1) of the Revised

Regulations to the

Insurance (Motor
Vehicle) Act
, B.C. Reg. 447/893 and the

Commercial Arbitration Act
, R.S.B.C. 1996, c. 55

Between:

Adrian Tepei, Angelica
Telescu (nee Tepei),

Benjamin Tepei,
Camelia Colcer (nee Tepei),

Dan Tepei and Dina
Tepei

Respondents

(
Petitioners
)

And

The Insurance
Corporation of British Columbia

Appellant

(
Respondent
)




Before:



The Honourable Madam
  Justice Newbury





The Honourable Madam
  Justice Kirkpatrick





The Honourable Madam
  Justice D. Smith




Oral Reasons for Judgment




A.M. Mersey

M.
  von Niessen



Counsel for the Appellant





D.K. Miura



Counsel for the Respondent





Place and Date:



Vancouver
, British Columbia






26 January 2009






[1]

KIRKPATRICK J.A.
: This is an appeal from an order removing an
arbitrator and vacating his rulings founded on a reasonable apprehension of
bias.  The chambers judge found that the Strategic Alliance Agreement entered
into by ICBC and lawyers it retains provided comprehensive terms which
emphasized the firms commitment to ICBC as partners in its enterprise rather
than simply as counsel acting from time to time on individual cases.

[2]

For substantially the reasons
given by the chambers judge (2007 BCSC 1694, [2008] 3 W.W.R. 664, 78 B.C.L.R.
(4
th
) 95), I would dismiss the appeal.  In my opinion, a reasonable
and right minded person would expect the arbitrator to disclose the fact that
his firm was a signatory to the Strategic Alliance Agreement and that the
arbitrator was the principal contact between his firm and ICBC.  Similarly, the
fact that the arbitrators firm had signed a Strategic Alliance Agreement would
give rise to a reasonable apprehension of bias.

[3]

I am also not persuaded that the
chambers judge erred in finding that the respondents failure to comply with
the rules of B.C. International Commercial Arbitration Centre (Domestic
Commercial Arbitration Rules of Procedure of the British Columbia International
Commercial Arbitration Centre) (BCICAC) did not preclude them from claiming
relief under s. 18 of the
Commercial Arbitration Act
, R.S.B.C. 1996, c.
55.  Section 18 of the
Act
permits a party, at any time, to apply to the
Supreme Court for removal of an arbitrator who commits arbitral error, which
would include a reasonable apprehension of bias.  The
Act
provides
remedies wider in scope than a challenge to impartiality and independence under
s. 15 of the BCICAC rules, including vacating the arbitrators rulings and
awards.

[4]

It is obvious that arbitral error
is central to the jurisdiction of the arbitrator.  The jurisdiction of the
Supreme Court cannot in these circumstances be trumped by the rules of the BCICAC.

[5]

I would dismiss the appeal.

[6]

NEWBURY J.A.
: I agree.

[7]

D. SMITH J.A.
: I agree.

[8]

NEWBURY J.A.
:  Thank you, counsel.  The appeal is dismissed.

The Honourable Madam Justice Kirkpatrick


